Citation Nr: 1510232	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-24 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the RO that implemented the Board's grant on appeal of service connection for PTSD and assigned 0 percent (noncompensable) evaluation effective December 21, 2006 (date of claim).  In July 2010, the RO increased the disability evaluation to 30 percent for PTSD, effective the date of claim.  The Veteran timely appealed for a higher initial rating.

In a December 2013 decision, the Board denied the Veteran's claim for a higher initial rating for PTSD.

The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the issues listed above on the title page to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected PTSD renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU, consistent with the Court's order.

The issue of entitlement to a TDIU is REMANDED to the RO.  VA will notify the Veteran and his attorney when further action is required.



FINDING OF FACT

Throughout the rating period, the Veteran's PTSD has been manifested by reduced reliability and productivity due to symptoms such as near-constant anxiety, episodic depression, blunted affect, sleep impairment, irritability, intrusive thoughts, concentration problems, mild memory impairment, some confinement issues, panic attacks, and difficulty in establishing and maintaining effective work and social relationships-all resulting in no worse than a moderate social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 50 percent, but no higher, disability rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record.  The Veteran has asserted that the report of the March 2008 VA PTSD examination is inadequate as the examiner made a number of factual errors with regard to the Veteran's described symptoms.  In this regard, the Board notes that the Veteran has undergone subsequent VA examination and private evaluations; and that there is sufficient evidence in the record which supports a higher initial disability rating for PTSD.  The report of the March 2008 VA PTSD examination is referenced only to the extent that the Veteran's described symptoms are corroborated by subsequent VA examination and private evaluations.  Accordingly, no prejudice results to the Veteran, and remanding the claim for a new examination at this stage would only delay the Veteran's award.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  It appears that some outpatient psychiatric treatment records, dated in 1977-i.e., nearly three decades prior to the rating period in this appeal, are unavailable and cannot be located.  Those outdated records have minimal probative value to the Veteran's current claim for a higher initial disability rating.  Moreover, the Veteran's claims file was rebuilt in 2004, prior to the Veteran's submission of his service-connected claim for PTSD.  He was invited to submit outstanding treatment records in January 2008, and has not done so.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would reasonably be likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

Moreover, the Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's paper claims file and electronic file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection has been established for PTSD.  The RO evaluated the Veteran's disability as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of anxiety and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

During the March 2008 VA examination, the Veteran reported that he was not undergoing any treatment for a mental disorder.  The Veteran described feeling anxious and panicky, and that he did not like to be confined.  He reported having social relationships with his mother, his wife, and with friends; and that his leisure activities consisted of building "hot rods" and attending car shows.

Mental status examination in March 2008 revealed that the Veteran was oriented to person, time, and place.  His thought process and thought content were unremarkable, and he reported no delusions.  His immediate memory was mildly impaired.  Current PTSD symptoms included recurrent distressing dreams of traumatic events, avoidance of activities that arouse recollections of trauma, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran reportedly worked full-time as a mechanic, and lost approximately two weeks from work in the last 12-month period due to illness.

In September 2009, the Veteran completed a "Penn Inventory" questionnaire.  His responses generally reflect that he was "more easily distracted than ever;" that he "can't concentrate as well as" as he used to; that the traumas he experienced were so intense that "memories of them intrude" on his mind without warning; that he woke up "more frequently or earlier than usual" and had "difficulty getting back to sleep;" that he had "more trouble" remembering things that he should know; and that most times he did not "feel understood by others."

Records show that the Veteran underwent a private psychological evaluation in September 2009, and reported that his PTSD-related symptoms have worsened since his retirement in October 2008.  The Veteran reported that he worked for 25 years as a mechanic for school buses and dispatcher, and that he retired and has a pension.

Mental status examination in September 2009 revealed that the Veteran was casually dressed, and his hygiene was adequate.  His mood was somewhat dysphoric, and his affect was appropriate to the content of what he said.  The Veteran described flashbacks and intrusive thoughts, and reported that his only friends were Vietnam Veterans.  He reported having a confinement problem, and becoming panicky when stuck in traffic.  He also reported feeling detached from others.  He described impaired sleep and described becoming angry due to his "short fuse."  His wife also described the Veteran's impaired concentration, his hypervigilance, and his irritability.

The private psychologist in September 2009 diagnosed PTSD; a global assessment of functioning (GAF) score of 51 was assigned.

In September 2009, the Veteran testified to having nightmares, intrusive thoughts, panic attacks when stuck in traffic, and that he avoided war-type movies and violence.  He testified that he was basically a loner, and did not like to work around people.  He testified that he avoided crowds, and described incidents of irritability and outbursts of anger.  The Veteran also described ongoing anxiety.  The Veteran's wife testified that the Veteran had very few friends; and that the Veteran often stayed in the garage, which was sort of "his refuge."

The Veteran underwent another VA examination in March 2010.  His current psychiatric symptoms included episodic depression, moderate-to-severe, and lasting several days; and constant anxiety, severe at times.  He reported no previous hospitalizations for a psychiatric condition.  He did report outpatient care for PTSD, depression, and anxiety in the 1970's; and reported a history of one prior suicide attempt in 1977.  The Veteran currently was no longer employed, and reportedly he left his job in October 2008 when his boss retired.  The Veteran reported being "happily married," and reported having "four close men friends."  He spent his leisure time working on "hot rods."

Current PTSD symptoms in March 2010 included severe flashbacks, two-to-three times a week; nightmares, severe; recurring feelings of severe trauma, two-to-three times a week; avoidance of thinking, feeling, and talking about experiences in Vietnam, moderate-to-severe; avoidance of activities that arouse recollections of trauma, moderate-to-severe; inability to recall important aspects of trauma, moderate-to-severe; diminished interest in activities, severe; feelings of detachment from others, moderate; and restricted range of affect, moderate-to-severe.  These symptoms occurred daily, unless otherwise noted.  The Veteran also described difficulty sleeping, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  

Mental status examination in March 2010 revealed objective findings of no impairment of thought process or communication; no persistent delusions or hallucinations; no inappropriate behavior; and no current suicidal or homicidal thoughts or intent.  The examiner did note that the Veteran was treated for a suicidal attempt in 1977.  The examiner found that the Veteran was able to maintain minimal personal hygiene and tend to other basic activities of daily living.  The Veteran was oriented to person, place, and time.  There was no objective evidence of memory loss or impairment, or of obsessive or ritualistic behavior that interfered with routine activities.  His rate and flow of speech were normal.  The examiner noted that the Veteran had moderate-to-severe panic attacks that occurred approximately two times a week, for example, when caught up in traffic; and that the Veteran avoided certain situations.  No panic attacks were observed during the examination.  

The Veteran's mood was described as depressed, moderate-to-severe, and occurring approximately two times a month; his anxiety, described as moderate-to-severe, occurred daily and the Veteran had to avoid certain situations.  The examiner found that the Veteran's sleep impairment was moderate-to-severe, with frequent awakening throughout the night and with early morning awakening; and caused daytime fatigue, which occasionally required the Veteran to nap.  No other PTSD symptoms were found.

The March 2010 examiner also noted that the Veteran had a very understanding boss who accommodated the Veteran's PTSD-related needs to be away from others, etc.; and that when the Veteran's boss retired, so did the Veteran.  The examiner concluded that there were PTSD signs and symptoms that were transient or mild, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's PTSD symptoms required continuous medication, and were severe enough to interfere with occupational and social functioning.  The Axis I diagnosis was PTSD, and a GAF score of 65 was assigned.

Records show that the Veteran underwent another private psychological evaluation in December 2014, which reflects that the Veteran resisted going to the VA for treatment of his PTSD until very recently.  The Veteran and his wife reported that, in April 2014 and in the preceding few months, the Veteran had been more irritable and short-tempered and was struggling with anxiety.  The Veteran reported having nightmares, intrusive thoughts, avoidance of war-related movies, and avoidance of crowds and tight spaces.  He reportedly did not drive on the interstate for fear of being trapped by an accident.

Mental status examination in December 2014 revealed that the Veteran was very casually dressed; he was bearded and had longish grey hair, and several missing teeth.  The Veteran was noticeably guarded, and gave the distinct impression that he was holding back with respect to how difficult PTSD and depression have made his life.  This was particularly evident on several occasions when discussing the severity of re-experiencing trauma and discussing irritability.  The Veteran's mood was anxious and depressed; his affect was blunted and dour, which reflected his mood.  Eye contact was penetrating, but fleeting.  Reality testing was good; flow of thought was good and uninterrupted.  

The December 2014 psychologist noted that the Veteran was very talkative at first, and related an incident involving how another patient had taken the parking space he was waiting for at the VA; and that he went on to list (nonstop) a number of resentments related to the VA.  The Veteran admitted that he was "wound up," and had not slept well the night before because of worry about his appointment.  The Veteran did not "like to appear weak," and was reluctant to admit to difficulties related to PTSD.  The Veteran reported that he had worked as a mechanic, and that his boss had let him "go off by [him]self" and that "nobody messed with [him]" at work.  The Veteran admitted to being irritable and quick to fly off the handle, and that he lost his temper; and that when his boss was getting ready to retire, the Veteran knew that "[his] days were numbered."  The Veteran reported that he now just built "hot rods" to keep occupied, and that sometimes he became irritable with his wife.  

The December 2014 psychologist noted that the Veteran was alert and oriented times four.  Frank hallucinations were denied, although the Veteran believed that he knew at times what his mother might say about his activities and choices.  He was not paranoid.  His remote memory was good.  He took psychotropic medications, but refused antidepressants.  The psychologist noted that the Veteran described intrusive memories and flashbacks that were recurrent and involuntary.  He also described traumatic nightmares.  The Veteran avoided the interstate for fear of being caught in a traffic jam.  His sense of disillusionment and being alienated from others was profound.  He did not permit anyone to get close to him.  

The Veteran's wife explained in December 2014 that the Veteran became angry "really, really fast" for no reason; and that it was hard for him to make friends, and that he kept his distance from friends.  On a typical day the Veteran went into the garage to work on one project to another; he returned to check on her and to eat lunch, and then went back to the garage until dark.  His mind wandered all the time, and she had to stay on him to finish a project.  She reported that the Veteran yelled in his sleep, and had flashback episodes multiple times a day.  He also was hypervigilant about her safety, and he resisted treatment for PTSD.  She did not think anything made the Veteran happy.

Following psychometric assessment, diagnoses included severe PTSD and major depressive disorder.  A GAF score of 51 was assigned.

Records show that the Veteran underwent a vocational evaluation in January 2015.  At that time the vocational expert noted that the Veteran suffered from intrusive thoughts on a daily basis, and that he just "faded out" and lost focus about twice a day.  The Veteran was reminded of his combat experiences daily, and had episodes of anger from standing in line at a store to road rage.  The Veteran was frightened of being confined, and he did not drive on the freeway.  He began projects but did not complete them.  

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, there are discrepancies among assigned GAF scores.  The GAF score assigned by the Veteran's private psychologist both in September 2009 and in December 2014 was 51.  While the private psychologist described the Veteran's PTSD as severe, this GAF score indicates moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks); and is indicative of moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF score assigned by a VA examiner in March 2010 was 65.  This GAF score indicates mild symptoms (e.g., depressed mood and mild insomnia); and is indicative of some difficulty in social and occupational functioning, but generally functioning pretty well (e.g., has some meaningful interpersonal relationships).

In this case, the Veteran's manifestations of PTSD have included near-constant anxiety, episodic depression, blunted affect, sleep impairment, irritability, concentration problems, startle response, mild memory impairment, some confinement issues, panic attacks, and difficulty in establishing and maintaining effective work and social relationships.  Here, the greater weight of the evidence demonstrates that it is to a degree as contemplated by an initial 50 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for a 50 percent disability rating throughout the rating period.  Hence, staged rating is inapplicable.

However, the Board notes that the Veteran does not express suicidal ideation, display obsessional rituals which interfere with routine activities, exhibit illogical or obscure or irrelevant speech, or exhibit neglect for personal appearance or hygiene at any time during the rating period.  Although the Veteran had described one suicidal attempt in 1977, there have been no reports of suicidal intent or plan since then.  Likewise, while near-constant anxiety has been documented by his treating psychologist, the evidence does not reveal that the Veteran's anxiety has affected his ability to function independently, appropriately, and effectively.  

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

Here, the Board concludes that the Veteran's PTSD symptoms do not cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent disability rating at any time.  Nor does the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes that the Veteran retired from his job as a mechanic in 2008.  While acknowledging that the Veteran's former boss accommodated the Veteran's PTSD-related needs and allowed him to work by himself, the Board finds that based on the Veteran's work history of 25 years as a mechanic he does not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the now assigned initial 50 percent disability rating is in recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board observes that he prefers not to socially interact and reported being "socially detached" in general, and was easily irritated when interacting with others.  As the Veteran is often isolated, he still retains the ability to socialize with a few men friends while building "hot rods."  For example, he has reported being "happily married" and only maintaining friendship with Vietnam Veterans.  The Board acknowledges that both the private psychologist and the March 2010 VA examiner have indicated that the Veteran is moderately compromised in his ability to sustain social relationships.

The Board certainly is sympathetic to the social difficulties experienced by the Veteran and his family as a result of his PTSD symptoms; however, the Veteran does retain the ability to function in both the home and his community, albeit while at car shows and not stuck in traffic.  As such, while the Veteran may have significant social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he does not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating at any time during the rating period.   

In summary, the Veteran does not have deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He does have deficiencies in these areas, but greater weight of the evidence demonstrates that it is to a degree as contemplated by an initial 50 percent disability rating.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, his overall level of disability is equivalent to moderate impairment in social and occupational functioning.  Nor do the assigned GAF scores, in this case, support a disability rating in excess of 50 percent if taken alone.  Here, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of a 50 percent disability evaluation throughout the rating period.  The Veteran's speech is neither illogical, nor obscure, nor irrelevant.  He is not in a near-continuous state of panic.  He can function independently, and he does not experience hallucinations.  Although he exhibits some impairment in attention and concentration, his thought process and communication are overall logical and coherent.  He does not exhibit inappropriate behavior.  The Veteran maintained minimal personal hygiene.  There is no objective evidence of disorientation.  He does have moderate social impairment, but he has maintained relationships with a few men friends.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  While examiners have noted the severity of the Veteran's PTSD, any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD meets the requirements for an initial 50 percent disability rating.  As described, staged rating is inapplicable.

Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment warrants an initial rating 50 percent, but no higher, disability rating.  In that respect, the preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent.  



ORDER

An initial 50 percentdisability rating, but no higher, is granted for service-connected PTSD, subject to the regulations governing the award of monetary benefits.


REMAND

A TDIU may be assigned where the combined rating for the Veteran service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran's service-connected disabilities presently include PTSD (now rated as 50 percent disabling) and degenerative disc disease of the lumbar spine with compression fracture L1 (rated as 10 percent disabling).  A combined disability evaluation of 60 percent is in effect. Therefore, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

While the Veteran does not meet the schedular criteria for a TDIU, there is evidence that calls into question the Veteran's ability to secure or follow substantially gainful employment due to his service-connected PTSD.
 
While the Veteran has a work history of 25 years as a mechanic prior to his retirement in 2008, the evidence reflects that the Veteran's boss had been very accommodating to the Veteran's PTSD-related needs; and that when the Veteran's boss readied for retirement, so did the Veteran.  Since then, the Veteran has worked building "hot rods," which involved no money.  Arguably, this suggests no more than marginal employment.  See 38 C.F.R. § 4.16(b). 

In December 2014, the Veteran's treating psychologist opined that the Veteran has been unable to be gainfully employed due to his service-connected PTSD since he retired in October 2008.

In January 2015, a vocational expert indicated that the Veteran had been very fortunate in finding employment that was clearly "accommodated" or "protected;" and opined that it is as likely as not that the Veteran is unable to secure or follow a gainful occupation as a result of his service-connected disabilities.  

Furthermore, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension Service for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds the medical evidence discussed above as plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

Submit the claim for a total rating for compensation purposes based on individual unemployability under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  Follow the dictates of § 4.16(b) in making this submission.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


